 

Exhibit 10.1

 

August 3, 2018

 

Jonathan N. Potter

250 Putnam Road

New Canaan, CT 06840

 

Re:         Separation Agreement

 

Dear JP,

 

The purpose of this letter is to confirm our understanding and agreement with
respect to the terms and conditions on which you will be stepping down from your
position of Chief Marketing Officer of The Boston Beer Company, Inc. (the
“Company”) and as an officer of the Company’s subsidiaries (the Company and its
subsidiaries are sometimes referred to in this letter as “we” or “our”).  These
terms and conditions are as follows:

1.Separation from Employment.  Your last day of employment with the Company will
be July 31, 2018 (the “Separation Date”). You shall continue to be paid your
salary, at its current rate, and shall receive the benefits you currently
receive, provided you continue to make your employee contribution therefor,
through the Separation Date.  You shall be paid your accrued but unused vacation
pay (5 days) on the Separation Date. As of the close of business on July 17,
2018 you will be relieved of further duties and responsibilities, and will no
longer be authorized to transact business on behalf of Company.  You will retain
access to your Company email account through the close of business on July 18,
2018.

2.Consideration.  Provided you execute this Agreement, do not revoke your
acceptance of it, and fully comply with all of the terms and conditions of this
Agreement, the Company shall:

(a)Pay you an amount equal to twenty-two (22) weeks of your salary at the
current rate (namely, $18,923.08, per bi-weekly pay period), less applicable
federal, state, local and other employment-related deductions, payable in eleven
(11) bi-weekly installments, with the first installment being due and payable on
August 10, 2018 and the last installment being due and payable on December 28,
2018 (except in the event that the Effective Date, as defined in Paragraph 9, is
after August 10, 2018, in which case the first installment payment shall be
pushed back two weeks such that two installments will be paid on August 24,
2018); and

(b)Pay you $387,321, less applicable federal, state, local and other employment
related deductions, in a lump sum payment on January 31, 2019 in recognition of
your contributions to the organization during your employment.  

(c)Pay you $100,000, less applicable federal, state, local and other employment
related deductions, in a lump sum payment on March 31, 2019 in recognition of
your contributions to the organization during your employment.  

(d)Continue to pay our portion of the premium for your health and dental
benefits that you are currently receiving as a Company benefit through the
Separation Date (the “Company’s



 

 

 



--------------------------------------------------------------------------------

 

Share”).  The Separation Date serves as a “qualifying event” under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and, hence, health and
dental coverage and premiums paid after the Separation Date are pursuant to
COBRA.  After the Separation Date, the Company will pay the Company’s Share for
coverage through December 31, 2018, provided that you timely elect continuation
of coverage under COBRA and have made payments of the appropriate amounts
due.  Thereafter, your medical and dental benefits will be continued at your
sole cost only to the extent available under COBRA. The Company will forward to
you separate correspondence regarding his COBRA rights prior to the termination
of your current benefits.  You shall have the right to continue certain other
benefits in accordance with any conversion options that exist under Company’s
benefit plans.

(e)Clawback.  In the event that you start a new position with another company
within ninety (90) days of the Effective Date, you hereby acknowledge that you
will forfeit: (i) the Consideration outlined in Section 2(a) after that start
date; and (ii) the Consideration outlined in Section 2(b) in full.  After the
expiration of ninety (90) days you shall be entitled to receive the
Consideration described in Sections 2 (a) and (b) in full, regardless of whether
or not you obtain employment. In the event that you are employed by another
company on or before March 31, 2019, you hereby acknowledge that you will
forfeit the Consideration outlined in Section 2(c) in full. We will inquire as
to your employment status on or before the respective dates.  

You acknowledge and agree that the benefits and the other consideration provided
for in this Section 2 are not otherwise due or owing to you under any employment
agreement (oral or written) with the Company or any Company policy or practice,
and that the consideration provided for herein is not intended to, and shall not
constitute, a severance plan, and shall confer no benefit on anyone other than
the Company and you.  You further acknowledge that, except for the specific
financial consideration set forth in this Agreement, you are not and shall not
in the future be entitled to any other compensation or benefit from the Company
including, without limitation, other wages, commissions, bonuses, options, stock
awards, vacation pay, holiday pay or any other form of compensation or benefit.

3.Covenants of Mr. Potter.   You expressly acknowledge and agree to the
following:

(a)that by the Separation Date you will have returned to the Company all Company
documents (and any copies thereof in whatever format) and any and all Company
property, including but not limited to, computer hardware and software, other
equipment, books, manuals, keys or access badges to the Company facilities and
credit cards issued by the Company, and that you shall abide by any and all
common law and/or statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information;

(b)that you will not reveal to any person, association or company any trade
secrets or confidential information of the Company, except as may be required by
the law to be disclosed, provided that you use your best efforts to notify the
Company orally and in writing before making any such intended disclosure;

(c)that you will keep secret all such matters that have been entrusted to you by
the Company and shall not use or attempt to use any such information in any
manner which may injure or cause loss to the Company, whether directly or
indirectly, and that you will not trade in the Company’s stock while in
possession of material, non-public information about the Company;

(d)that you will comply with your obligations contained in the Employment
Agreement previously executed by on July 31, 2016, and made a part hereof, to
the extent permitted by

- 2 -

--------------------------------------------------------------------------------

 

applicable law.  The period covered by the covenant not to compete and
non-solicitation agreement shall commence as of the Separation Date; and

(e)that the violation of any of the foregoing covenants by you would constitute
a material breach of this Agreement which would entitle the Company to cease
making any further payments set forth Section 2, and to recover some or all
consideration paid or benefits provided pursuant to Section 2 hereof, as well as
attorney’s fees and other costs of suit sustained by us in recovering such
consideration or benefits, and to be indemnified by you for such attorney’s fees
and costs.  You acknowledge that any breach of your obligations hereunder may
cause irreparable harm to the Company for which there is no adequate remedy at
law, and that the Company, in its sole discretion, in addition to any other
remedies available to it, may bring an action or actions for injunctive relief,
specific performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance
and, if successful, recover the costs and attorneys’ fees incurred by it in such
action from you.

4.Reporting.  Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement shall prohibit you from reporting a possible violation
of federal or state law or regulations to the Securities and Exchange Commission
or other appropriate agencies.  Such reporting will not result in retaliation or
retribution by the Company.  You are not required to notify the Company that you
have made any such report.

5.General Release of Claims by Mr. Potter.

(a)You hereby acknowledge and agree that by signing this Agreement and accepting
any part of the consideration to be provided to you as set forth herein, you are
waiving your right to assert any form of legal claim, known or unknown, against
the Company, its officers, directors, investors, stockholders, partners,
employees, representatives and attorneys, successors, subsidiaries, related
corporations, and any person or entity acting for or on behalf of the Company
(the “Releasees”), whatsoever for any alleged action, inaction or circumstance
existing or arising from the beginning of time through the Effective Date (the
“Claim” or “Claims”).  Your waiver and release herein is intended to bar any
form of legal claim, charge, complaint or any other form of action against any
of the Releasees seeking any form of relief including, without limitation,
equitable relief (whether declaratory, injunctive or otherwise), the recovery of
any damages or any other form of monetary recovery whatsoever (including,
without limitation, back pay, front pay, compensatory damages, emotional
distress damages, punitive damages, attorney’s fees and any other costs) against
the Company, for any alleged action, inaction or circumstance existing or
arising through the Effective Date.

(b)Without limiting the foregoing general waiver and release, you specifically
waive and release the Releasees from any Claim arising from or related to your
employment relationship with the Company or the termination of your employment,
including, without limitation:

(i)Claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the federal Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Civil Rights Acts of 1866 and
1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of

- 3 -

--------------------------------------------------------------------------------

 

1991, the Equal Pay Act, Massachusetts Fair Employment Practices Act, the
Americans With Disabilities Act, Massachusetts General Laws Chapter 151B, and
any similar Massachusetts or other state statute;

(ii)Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment.  Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, Massachusetts Wage Act, as
amended, the Family and Medical Leave Act of 1993, the National Labor Relations
Act, the Employee Retirement Income Security Act of 1974, the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA) and any similar Massachusetts,
or other state statute;

(iii)Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;
and

(iv)Any other Claim arising under state or federal law.

(c)You understand that there is a risk that after the execution of this
Agreement you may discover facts different from or in addition to the facts
which you now know.  It is understood that the general release herein shall be,
and remain in effect as, a full and complete general release, notwithstanding
the discovery of different or additional facts.  You expressly waive your rights
under California Civil Code Section 1542, which provides as follows:

 

A General Release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

(d)Notwithstanding the foregoing, this section does not release the Releasees
from (i) any obligation expressly set forth in this Agreement or (ii) any right
to indemnification to which you may be entitled under the Company’s Articles of
Organization or By-laws.

6.Voluntary Agreement.  By executing this Agreement, you are acknowledging that
you have been afforded sufficient time to understand the terms and legal effects
of this Agreement, that your agreement and obligations hereunder are made
voluntarily, knowingly and without duress, and that neither the Company nor its
agents or representatives have made any representations to you inconsistent with
the provisions of this Agreement or on which you have relied in executing this
Agreement, except as expressly set forth herein.

7.Miscellaneous.  In the event that any provision contained in this Agreement is
declared invalid, illegal or unenforceable for any reason by any court of
competent jurisdiction, and cannot be modified to be enforceable, excluding the
general release language in Section 5, such provision will immediately become
null and void, leaving the remainder of this Agreement in full force and
effect.  However, if any material portion of the general release language in
Section 5 is ruled to be unenforceable, you will forfeit the right to receive
any amount (and to the extent already received, immediately return) of the
consideration outlined in Section 2 of this Agreement to the Company.  

- 4 -

--------------------------------------------------------------------------------

 

8.Entire Agreement/Choice of Law/Enforcement.  You acknowledge and agree that
this Agreement supersedes any and all prior and contemporaneous oral and/or
written agreements between you and the Company, and sets forth the entire
agreement between you and the Company.  No variations or modifications hereof
shall be deemed valid unless reduced to writing and signed by the parties
hereto.  This Agreement shall be deemed to have been made in Massachusetts,
shall take effect as an instrument under seal within Massachusetts, and shall be
governed by and construed in accordance with the laws of Massachusetts, without
giving effect to conflict of law principles.  You agree that any action, demand,
claim or counterclaim relating to the terms and provisions of this Agreement, or
to its breach, shall be commenced in Massachusetts in a court of competent
jurisdiction, and you further acknowledge that venue for such actions shall lie
exclusively in Massachusetts.  You further agree that you shall submit to the
personal jurisdiction of such Massachusetts courts in any such action.

9.Acceptance; Effective Date. You must execute this Agreement and deliver the
executed original copy thereof to the Company no later than August 8, 2018
(which you acknowledge and agree is more than twenty-one (21) days from the date
of your receipt of this Agreement); otherwise, the offer contained herein shall
be deemed withdrawn. For a period of seven (7) days after executing this
Agreement, you may revoke this Agreement by providing written notice of such
revocation to Human Resources at Boston Beer Corporation, One Design Center
Place, Suite 850, Boston MA 02210, and this Agreement shall not become effective
or enforceable until said seven (7) day period has expired. If you do not revoke
this Agreement during such revocation period, this Agreement shall become
effective on the eighth (8th) day following the date of your signature
(“Effective Date”).  The Company hereby instructs you to consult with an
attorney before executing this Agreement.

10.Mutual Non-Disparagement.

(a)You will not make any statements that are professionally, commercially or
personally disparaging about, or adverse to, the interests of the Company
(including its officers, directors and employees), including but not limited to
any statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of the Company, and
that you will not engage in any conduct which is intended to harm
professionally, commercially or personally the reputation of the Company
(including its officers, directors and employees) except as may be required in
response to a lawful subpoena or legal process;

(b)The Company will instruct its management team not to make any statements that
are professionally or personally disparaging about or adverse to your personal
or professional interests and not to engage in any conduct which is intended to
harm you personally or professionally.  

(c)All inquiries from prospective employers shall be directed to the Company’s
HR Department, who shall state the dates of your employment, your title and
salary information, and state that it is Company policy not to offer any further
information. Upon receiving any further inquiries relating to your separation,
the Company will respond in keeping with the below statement:

“During his tenure at Boston Beer, Jon Potter made many significant
contributions to the marketing team and the organization. After two years of
weekly commuting from Western Connecticut, Jon left Boston Beer in July 2018 to
be closer to his family.”

11.Unemployment Compensation. The Company agrees not to challenge any claim for
unemployment compensation on the grounds that you resigned voluntarily or
otherwise.  However, the Company will not misrepresent any facts to any
governmental bodies, and the Company makes no representations as to your
entitlement for unemployment compensation, as that determination will be made by
the appropriate state agency.

- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals as
of the dates set forth below.

 

    /s/ Marco J. Lopesa

 

 

 

/s/ Jonathan N. Potter

 

Witness

 

 

 

Jonathan N. Potter

 

 

 

 

 

 

 

Date:

8-7-18

 

 

Date:

 

08 – 07 - 18

 

 

 

 

 

 

 

 

 

 

 

 

THE BOSTON BEER COMPANY, INC., for itself,

 

 

 

 

 

its parents, subsidiaries and affiliates

 

 

 

 

 

 

 

    /s/ Cheryl A. Fisher

 

 

 

By:

     /s/ David A. Burwick

 

 

Witness

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

Date:

8-7-18

 

 

 

- 6 -